313 S.E.2d 579 (1984)
310 N.C. 622
STATE of North Carolina
v.
Michael Jay HANKINS.
No. 535A83.
Supreme Court of North Carolina.
April 3, 1984.
Rufus L. Edmisten, Atty. Gen. by John R.B. Matthis, Sp. Deputy Atty. Gen., and Philip A. Telfer, Asst. Atty. Gen., Raleigh, for the State appellant.
William Norton Mason, Wilmington, for defendant-appellee.
PER CURIAM.
The facts of this case are adequately stated in the majority opinion of the Court of Appeals. The first degree burglary charge was submitted to the jury on the theory that the defendant entered the house with the intent to commit rape or larceny. The jury returned a general verdict of guilty of first degree burglary. The Court of Appeals reversed defendant's conviction of first degree burglary and remanded the case for sentencing on the lesser-included offense of wrongful breaking or entry, a misdemeanor under G.S. § 14-54(b), holding that there was insufficient evidence to submit to the jury the question of whether the defendant intended to commit rape or larceny when he entered the house.
After carefully examining the record, briefs and oral arguments presented in this case, we have concluded that the result reached by the Court of Appeals is correct based upon the peculiar facts of this case. In reaching this conclusion we do not affect the validity of the holdings of this Court in State v. Smith, 211 N.C. 93, 189 S.E. 175 (1937) and State v. Simpson, 303 N.C. 439, 279 S.E.2d 542 (1981).
The decision of the Court of Appeals is
AFFIRMED.